902 So.2d 881 (2005)
Milton THOMAS, Appellant,
v.
Kathy A. THOMAS, Appellee.
No. 1D05-1190.
District Court of Appeal of Florida, First District.
May 27, 2005.
Appellant, pro se.
Francis Jerome Shea, Jacksonville, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of April 8, 2005, the Court has determined that the order captioned as a "Final Order of Dissolution of Marriage" is not a final order. Specifically, the lower tribunal's reservation of jurisdiction to consider the issue of a possible reduction in the value of any IRA or pension plan by the appellant, indicates that the lower tribunal's judicial labor is incomplete and renders the order nonfinal. See Hoffman v. O'Connor, 802 So.2d 1197 (Fla. 1st DCA 2002). Accordingly, the appeal is hereby dismissed as premature.
ERVIN, PADOVANO and THOMAS, JJ., Concur.